Citation Nr: 0921065	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  03-29 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for respiratory disability 
claimed as a residual of pneumonia and pleurisy. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1941 to June 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision rating 
decision in which the RO, inter alia, denied the Veteran's 
petition to reopen a claim for service connection for 
residuals of pneumonia and pleurisy.  The Veteran filed a 
notice of disagreement (NOD) in April 2003, and the RO issued 
a statement of the case (SOC) in July 2003.  The Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in September 2003.  

In April 2003, the Veteran testified during a hearing before 
RO personal hearing; the transcript of the hearing is of 
record. 

The RO issued a supplemental SOCs (SSOCs) reflecting the 
continued denial of the claim in October 2003, December 2003 
and January 2004.

In April 2007, the Board reopened the claim for service 
connection for residuals of pneumonia and pleurisy, and 
remanded the claim for service connection to the  RO, via the 
Appeals Management Center (AMC) in Washington, DC, for 
additional development.  After completing the requested 
actions, the RO denied of the claim for service connection( 
as reflected in the March 2009 SSOC) and returned this matter 
to the Board for appellate consideration. 

In April 2009,  the Board received pulmonary function 
findings from the VA Medical Center (VAMC) in Hampton, 
Virginia , without the appellant's  signed waiver of initial 
RO consideration of the evidence.  See 38 C.F.R. § 20.1304 
(2008).  However, as-for reasons expressed below-the claim 
for service connection is being granted,  the Board finds 
that the Veteran is not prejudiced by Board consideration of 
the additionally received evidence  without waiver of initial 
RO consideration.  See 38 C.F.R. § 20.1102 (2008). 

In May 2009, a Deputy Vice Chairman of the Board granted the 
Veteran's motion to advance this appeal on the Board's 
docket, pursuant to 38 C.F.R. § 20.900(c) (2008). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002). 

As reflected on the title page, the Board has recharacterized 
the claim on appeal consistent with the Veteran's assertions, 
the evidence, and what the RO has actually adjudicated..


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal  has been accomplished.

2.  The Veteran's assertions of in-service exposure to smoke 
from burning coke appear to be consistent with the 
circumstances of his service, and an uncontradicted post-
service medical opinion indicates that the Veteran's current 
obstructive respiratory disease is as least as likely as not 
the result of alleged in-service pleurisy or exposure to fog 
and burning coke.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the Veteran's 
favor, the criteria for service connection for obstructive 
respiratory disease  are met.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.102, 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) 2008).

Given the favorable disposition of the claim remaining on 
appeal,  the Board finds that all notification and 
development actions needed to fairly adjudicate this claim 
have been accomplished. 

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  Under 38 U.S.C.A. § 1154(b), "combat veterans, in 
certain circumstances, [may] use lay evidence to establish 
service connection of a disease or injury."  See Caluza v. 
Brown, 7 Vet. App. 498, 505 (1995).  Furthermore, a veteran's 
assertions regarding an injury during combat shall be 
accepted if consistent with the circumstances, conditions, 
and hardships of such service.  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d) (2008).

Considering the pertinent evidence of record, and resolving 
all reasonable doubt in the Veteran's favor, the Board finds 
that f service connection for obstructive residuals of 
pneumonia and pleurisy is warranted.

In multiple written statements and during  his April 2003 
hearing,  the Veteran asserted that, that when stationed in 
the southern part of England, he was exposed to the smoke and 
fog of burned coke, resulting  in pleurisy.   He asserted 
that  he had been hospitalized for a lung infection , and had 
undergone multiple operations.

The Veteran is competent to report a history of an in-service 
injury.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 
(1991).  The Veteran's service treatment records reflect no 
complaints, findings, or diagnoses that directly support the 
Veteran's assertions.  They do  show that the Veteran was 
treated in December 1941 and June 1943, and hospitalized in 
June 1943 and July 1943 (although the specific condition(s) 
for which the Veteran was  treated or hospitalized is not 
identified).  However, given the nature of his service and 
where he was stationed, it is plausible that the Veteran was 
exposed to smoke and fog from burned coke, as alleged.  Thus, 
although there is no objective evidence establishing  that 
the Veteran had smoke and fog exposure in service, as 
alleged, his assertions appear to be credible and consistent 
with the circumstances of his service. 

Post service, in August 1972, the Veteran presented with 
complaints of shortness of breath.

In a February 2002 letter, an acquaintance of the Veteran 
reported that she remembered that the Veteran was suffering 
from shortness of breath in August, September and October 
1943 in southern England.

During a May 2003 VA examination, the Veteran reported that 
he contracted pneumonia and pleurisy in southern England 
around 1943 as a result of the thick fog and smoke from 
burned coke.  The Veteran was diagnosed with status post 
pleurisy and pneumonia.  The examiner noted that it was 
unknown whether the Veteran's rales present on the left base 
were old.

During a February 2009 VA examination, the Veteran reported 
that while stationed in southern England in 1943 he was 
exposed to smoke from burned coke used to heat huts and dry 
clothing.  A chest X-ray revealed a small to moderate sized 
hiatal hernia.  Pulmonary function tests revealed moderate 
obstructive airway disease without significant acute 
improvement with inhaled bronchodilators.  Air trapping was 
present.  The diagnosis was moderate obstructive respiratory 
disease.  .  The examiner noted that the Veteran had moderate 
obstructive respiratory disease that could be due to a 
multitude of factors and was usually chronic with a 
progressive medical course, but that  pleurisy/pneumonia is 
an acute condition that responds to treatment and usually 
resolves within 30 days.  In conclusion, the  examiner opined  
that the Veteran's moderate obstructive respiratory disease 
was as  likely as not caused by alleged pleurisy  or exposure 
to fog and burning coke in service.  

The Board is not free  to ignore the conclusions of VA 
medical professionals, and may not reject medical opinions 
based on its own medical judgment.  Obert v. Brown, 5 Vet. 
App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 
171, 173 (1991).  Here, the February 2009 VA examiner's 
opinion  is the only  medical opinion to directly address the 
etiology of the Veteran's current obstructive respiratory 
disease; hence, it is not contradicted by any other medical 
evidence or opinion.  Moreover, while the medical opinion is 
less than definitive, it has been phrased in such a way to 
permit application of the reasonable doubt doctrine.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Under the circumstances of this case, and with resolution of 
all reasonable doubt in the Veteran's favor, the Board 
concludes that service obstructive respiratory disease is 
warranted. 


ORDER


Service connection for obstructive respiratory disease is 
granted.



____________________________________________
JACQUELINE E, MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


